DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Status of Claims
Claims 1-4, 8-9, and 11-32 are now pending.  Claims 5-7 and 10 are canceled; claims 1, 24, 25, and 27 are amended; no claims are withdrawn.
Claims 1-4, 8, 9, and 11-32 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 12/15/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “[a] method comprising adding the Al2O3 flakes according to Claim 1, in the form of effect pigments in which the Al2O3 flakes are employed as substrates of the effect pigments, into a formulation selected from paints, coatings, automobile coatings, automotive finishing, industrial coatings, paints, powder coatings, printing inks, security printing inks, plastics, ceramic materials, cosmetics, glasses, paper, paper coating, toners for electrophotographic printing processes, seeds, greenhouse sheeting and tarpaulins, thermally conductive, self-supporting, electrically insulating, flexible sheets for the insulation of machines or devices, as absorber in the laser marking of paper and plastics, as absorber in the laser welding of plastics, pigment pastes with water, organic and/or aqueous solvents, in pigment preparations and dry preparations.  It is not clear if the Al2O3 flakes are being used directly (“comprising adding the Al2O3 flakes according to Claim 1”) or if the claim is requiring additional structure to the flakes of claim 1 (“which the Al2O3 flakes are employed as 

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9, 12, 13, 16, 21-24, and 26-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deville et al. (US 5,916,536).
Regarding claims 1-4, 8-9, 12, 22-24, and 26-32, Deville et al. discloses the production of alumina for ceramics, including alpha alumina (i.e. Al2O3, see abstract).  Deville et al. discloses that the starting alumina (T/hr 0) had a D50 of 4.6µm and a D90 of 12µm (see Table 1). Deville et al. does not disclose, teach or suggest the inclusion of a dopant (see entire document).  Thus, the D50 of 4.6µm reads on the D50 recited by the instant claims, where 50% of the particles are smaller than 5µm.  Further, as Deville et al. discloses a D90 of 12µm, 90% of the particles have a size of less than 12µm which reads on 80% (i.e. a D80) having a size of less than 20µm.  Alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the particle size distributions from within the particle size distributions taught by Deville et al. by routine experimentation, in order to optimize the desired effect of the resultant alpha alumina.  Additionally, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the D90 size distribution overlap on the instantly claimed size distribution.  
Further, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Deville et al. discloses alpha alumina with a D50 of 4.6µm and a D90 of 12µm, the teachings of the prior art appear to meet the limitations recited in the instant prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.
Regarding claims 13 and 21, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.  Alternatively, a person of ordinary skill in the art would reasonably expect the same materials (i.e. Al2O3 with the same particle size) to have the same properties.
Regarding claim 16, Deville et al. using the alumina in glasses (see column 1, lines 23-26).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4, 8, 9, and 11-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chirayil et al. (US 2013/0259914) in view of Kang et al. (US 2010/0089291).
Chirayil et al. teaches a platy substrate which is taught to be useful in cosmetics (see abstract). Chirayil et al. teaches that the platy substrate can be platy aluminum oxide flakes and metal oxide-coated platy aluminum oxide flakes (see [0007]).  Chirayil et al. teaches that for cosmetic applications, platy substrates having a narrow particle size distribution can be used (see [0022]).  Chirayil et al. teaches a particle size distribution of about D50=6-8 μm and D90=15-20μm (see [0022]).  Chirayil et al. does not disclose, teach or suggest the inclusion of a dopant (see entire document).  Chirayil et al. teaches the platy substrate can have a thickness of about 0.1 to 10μm (see [0021]).
Although Chirayil et al. teaches that the platy substrate can be platy aluminum oxide or metal oxide-coated platy aluminum oxide flakes, Chirayil et al. does not specifically teach Al2O3 or α- Al2O3.
Kang et al. teaches a flake pigment that is formed by coating a metal oxide on the surface of a flake synthetic aluminum (see abstract).  Kang et al. teaches using the flakes in cosmetics as pigments (see abstract). Kang et al. teaches that excessive glossiness is caused by 20μm or higher particle size and high aspect ratio (see [0011]).  Kang et al. teaches flake synthetic aluminum particles having an aspect ratio (i.e. 2O3) having a particle size of 2-20μm and an aspect ratio of 10-50 (see Example 1).
Regarding claims 1-4, 8-9, 12, 22-23, and 26-32, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize α- Al2O3 as taught by Kang et al. as the platy aluminum oxide of Chirayil et al.  One would be motivated to do so with a reasonable expectation of success as Chirayil et al. teaches a platy substrate which is taught to be useful in cosmetics, and Kang et al. teaches using α- Al2O3 in cosmetics.  Chirayil et al. teaches a particle size distribution of about D50=6-8μm and D90=15-20μm, which reads on the D50 recited by the instant claims.  Further, as Chirayil et al. discloses a D90 of 15-20μm, 90% of the particles have a size of less than 20µm which reads on 80% (i.e. a D80) having a size of less than 20µm.  Alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the particle size distributions from within the particle size distributions taught by Chirayil et al. by routine experimentation, in order to optimize the desired effect of the resultant alpha alumina as Kang et al. teaches that excessive glossiness is caused by 20μm or higher particle size and high aspect ratio (see [0011]).  Additionally, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the D90 size distribution overlap on the instantly claimed size distribution.  
50 of about 6-8μm and D90=15-20μm, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.
Regarding claim 11, Chirayil et al. teaches the platy substrate can have a thickness of about 0.1 to 10μm (see [0021]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 13 and 21, a person of ordinary skill in the art would reasonably expect the same materials (i.e. Al2O3 with the same particle size) to have the same properties.  
Regarding claim 14, Chirayil et al. teaches metal oxide-coated platy aluminum oxide flakes (see [0007]).

Regarding claims 16-18, Chirayil et al. teaches the treated platy substrate is useful in cosmetic compositions (see abstract) and teaches a variety of specific cosmetics that the treated platy substrate can be added to (see [0033]).
Regarding claim 19, Chirayil et al. teaches the amount of the treated platy substrate present in a cosmetic composition is dependent on the cosmetic being created and the final form of the cosmetic and teaches a cosmetic composition can comprise from about 0.005 to 99.9% by weight (see [0034]).
Regarding claim 20, Chirayil et al. teaches the cosmetic composition optionally comprises at least one cosmetically acceptable auxiliary agent, such as carriers, thickeners, excipients, emulsifiers, surfactants, stabilizers, etc (see [0035]).
Regarding claim 24, Chirayil et al. teaches a particle size distribution of about D50=6-8μm (see [0024]), which reads on 50% of the particles having a size of less than 10-13μm. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 25, Chirayil et al. teaches the platy substrate can have a thickness of about 0.1 to 10μm (see [0021]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Melissa L Fisher/Primary Examiner, Art Unit 1611